Citation Nr: 0532249	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1946 to 
October 1949.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA), 
Regional Office.  The veteran and his wife testified at a 
personal hearing at the RO in March 2005.  They also 
testified before the undersigned at a Travel Board hearing 
conducted at the Albuquerque RO in October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has made allegations concerning his treatment for 
prostate cancer.  First, he stated that the RO failed to 
diagnose the condition in a timely manner, resulting in far 
more invasive surgery.  He also indicated that he has had 
urinary and bowel incontinence, and sexual difficulties since 
the needle biopsies performed by VA.  Finally, he stated that 
his bowel had been perforated during the VA biopsies.  
Therefore, he believes that compensation for his prostate 
cancer should be awarded under 38 U.S.C.A. § 1151 (West 
2002).

At the time of the personal hearing in October 2005, the 
veteran stated that he was now receiving treatment at the El 
Paso VA Medical Center for his bowel and urinary problems.  
However, these records do not appear to have been associated 
with the claims folder.  These should be obtained and added 
to the claims folder prior to a final determination of the 
veteran's appeal.

A review of the record shows that the veteran has never been 
afforded a VA examination.  Therefore, it is unclear whether 
the veteran suffers from an additional disability resulting 
from negligent or careless treatment by VA.  As a 
consequence, a VA examination is essential in this case.

Under the circumstances, this case will be REMANDED for the 
following:

1.  The RO must obtain and associate with 
the claims folder the veteran's treatment 
records from the El Paso VA Medical 
Center.  If there are no records 
available, it should be so stated, in 
writing, for the record.

2.  Once the above-requested development 
has been completed and any records 
associated with the claims folder, the 
veteran must be afforded a VA 
examination, to include a urological 
evaluation.  It should be determined 
whether the veteran suffers from an 
additional disability, to include urinary 
and bowel incontinence, a sexual 
dysfunction, or a colon perforation 
caused by the prostate needle biopsies 
performed by VA.  An opinion should be 
rendered as to whether any additional 
disability identified was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing care, in this case while 
performing the needle biopsies of the 
veteran's prostate.  The examiner(s) 
should also render an opinion as to 
whether the course of the veteran's 
disease and the surgery required for its 
treatment would have been different if 
treatment had begun in 1999, when the 
needle biopsy was suspicious for prostate 
cancer, and if so, whether additional 
disability has resulted from any delay in 
treatment.  The claims folder must be 
made available to the examiner(s) prior 
to the examination, and the examiner(s) 
must indicate in the examination report 
that the entire claims folder has been 
reviewed.  A complete rationale for all 
opinions expressed must be provided.

3.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, he should be 
provided a Supplemental statement of the 
case (SSOC) and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


